Citation Nr: 1538549	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-28 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected coronary artery disease (CAD).

2.  Entitlement to an effective date earlier than July 1, 2011, for the award of
additional compensation benefits for a dependent spouse.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1968 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision and a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In January 2007, the RO denied service connection for erectile dysfunction.  In June 2011, the RO granted entitlement to additional compensation benefits based upon a spouse, effective from July 1, 2011.  

In March 2009 and March 2010, the Board remanded the case for further development by the originating agency.  In July 2010, the Board denied the Veteran's claim for service connection for ED (claimed as sexual dysfunction), to include as secondary to service-connected PTSD.  In July 2011, the Veteran submitted a statement, indicating that he was also claiming service connection for ED, as secondary to coronary artery disease (CAD).  In March 2014, the Board remanded the case again to obtain a copy of a temporary claims file located at the RO.  In August 2014, the Board denied the Veteran's claims for entitlement to service connection for ED, to include as secondary to service-connected CAD, and entitlement to an effective date earlier than July 1, 2011, for adding a spouse as a dependent.  The Veteran appealed that August 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's decision in an April 2015 Order and remanded the claim to the Board for readjudication in accordance with the JMR.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected CAD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On September 22, 2005, the Veteran submitted a claim for entitlement to service connection for PTSD and a VA Form 21-646c, Declaration of Status of Dependents, in which he identified his spouse as a dependent.

2.  The Veteran was granted service connection for PTSD, with a 10 percent evaluation in an August 2006 rating decision.

3.  In June 2011, the Veteran submitted another VA Form 21-686c, Declaration of Status of Dependents that also listed his spouse as his dependent.

4.  In June 2011, the RO granted increased payment for the Veteran's spouse as a dependent with an effective date of the grant of July 1, 2011; the RO identified the Veteran's September 2005 claim and the VA Form 21-646c submitted by the Veteran in June 2011 as the basis for the addition of the Veteran's spouse as a dependent to his disability entitlement.

5.  The criteria for entitlement to an award of additional compensation benefits for a dependent spouse were met as of September 22, 2005, the date the Veteran notified the RO of his spouse's existence.


CONCLUSION OF LAW

The criteria for an effective date of September 22, 2005 for the award of dependent compensation for the Veteran's spouse have been met.  38 U.S.C.A. §§ 1115, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for additional compensation benefits for a dependent spouse.

Earlier Effective Date 

Any Veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents, including a spouse and each child.  38 U.S.C.A. § 1115(1)(A) (West 2014). 

VA regulations provide, in pertinent part, that awards of pension or compensation payable to or for a Veteran, in this case, additional compensation for a dependent spouse, will be the latest of the following dates: (1) date of claim, which means date of marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise, date notice is received of the dependent's existence, if evidence is received within one year of VA's request.  (2) Date dependency arises.  (3) Effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action.  See 38 C.F.R. § 3.401(b). 

In this case, the Veteran submitted a claim for entitlement to service connection for PTSD on September 22, 2005.  He also submitted a VA Form 21-646c, Declaration of Status of Dependents, in which he identified his spouse as a dependent.  In August 2006, the RO issued a rating decision granting the Veteran's claim of entitlement to service connection for PTSD with a ten percent rating assigned, effective September 22, 2005.  In January 2007, the RO issued a second rating decision, granting the Veteran an increased rating for his PTSD to thirty percent, effective from September 22, 2005.  On the same date, the RO also sent the Veteran a letter indicating that the information provided regarding his dependents "wasn't complete," and requesting that the Veteran submit a new VA Form 21-686c, and asking him to fill out "every blank on the form[ that] applies to you."  The RO did not identify what information the Veteran had failed to provide in the original VA Form 21-686c in September 2005.  

The Veteran ultimately submitted a new VA Form 21-646c in June 2011.  The June 2011 VA Form 21-646c included the Veteran's spouse's name and Social Security number in the boxes titled "Name of Claimant" and "Claimant's Social Security Number," but this information was previously provided in the September 2005 form submitted by the Veteran, albeit in different boxes.  The Veteran did not provide any further information pertaining to him on the June 2011 form that was not noted on the September 2005 form.  More importantly, both forms clearly identified the Veteran's spouse as his dependent, and listed pertinent information that could be used to identify her, such as her Social Security number.  Later that month, the RO granted increased payment for the Veteran's spouse as a dependent with an effective date of the grant of July 1, 2011, i.e., the first month following the date that the RO had received his dependency claim.  The RO identified the Veteran's September 2005 claim and the VA Form 21-646c submitted by the Veteran in June 2011 as the basis for the addition of the Veteran's spouse as a dependent to his disability entitlement.

Resolving all doubt in the Veteran's favor, the Board finds that as the Veteran submitted evidence clearly showing his spouse as his dependent on September 22, 2005, with identifying information such as her Social Security number, and the effective date of the award for additional compensation benefits for a dependent spouse should be September 22, 2005, the date notice was actually first received of the dependent's existence.  38 C.F.R. § 3.401(b).  The Board notes that the VA had not yet requested this information from the Veteran, but he should not be penalized for being proactive in his attempt to obtain his benefits.  


ORDER

Entitlement to an award of additional compensation benefits for a dependent spouse is granted effective September 22, 2005, subject to the laws and regulations applicable to the payment of monetary benefits. 


REMAND

The Veteran initially claimed that his currently demonstrated erectile dysfunction (ED) was secondary to his service-connected PTSD.  However, he also contends that his ED is secondary to his service-connected CAD.  See July 2011 statement in support of claim.

The Veteran was afforded a VA examination in November 2006.  The examiner concluded, without a stated rationale, that the etiology of the Veteran's ED was multifactorial. The Veteran was afforded another VA examination in April 2010, but the opinion provided at that time was related to whether the Veteran's ED was related to his service-connected PTSD.

The Veteran was afforded another VA examination in August 2011.  He reported that he had been experiencing ED for "approximately 10 years," and that he had been diagnosed with CAD in 2004.  See October 2011 VA examination report.  The examiner concluded that the Veteran's ED was not caused by or the result of his CAD, in part on the basis that the Veteran had been diagnosed with CAD 3-4 years after the onset of his ED.  

The RO obtained a second examination regarding the Veteran's claim in May 2012 and obtained an addendum to that opinion in June 2012, to assist it in determining if the Veteran's ED was caused or aggravated by the medication prescribed for his CAD.  In the June 2012 addendum, the examiner similarly concluded that the medication provided for the Veteran's CAD was unlikely to be the cause of his ED, since the Veteran's ED was present some time prior to his CAD diagnosis.

However, the Board notes, that in November 2009, prior to both the October 2011 and June 2012 opinions, the Veteran was provided with a VA genitourinary examination, at which time he had reported a history of ED that had been present for approximately 5-7 years.  Essentially, he reported the date of onset of his ED from around November 2002 to November 2004, i.e., which would overlap with the period in which he was initially diagnosed with CAD.  

The Board also notes that during VA outpatient treatment in November 2006, the Veteran reported a five-year history of ED, putting the onset sometime in 2001.

Therefore, the record contains conflicting evidence regarding the date of onset of the Veteran's ED as being in either the 2001 or 2004 timeframe.  Furthermore, as neither the October 2011 or June 2012 VA examiners discussed the Veteran's reports during his November 2009 examination or during VA outpatient treatment of ED starting between 2000 and/or 2004, around the same time as his CAD diagnosis, their opinions are not based on an accurate history and therefore, lack probative value and are inadequate for evaluation purposes.  Once VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the October 2011 and June 2012 examiners did not consider all of the Veteran's history or complaints, their negative opinions are inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Accordingly, the Board finds that a remand for a new medical opinion as to the etiology of the Veteran's ED is necessary.  See 38 C.F.R. § 4.2 (2015).

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his ED.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

If the RO is unsuccessful in obtaining any such evidence, it should document the efforts to obtain the records, and should request the Veteran and his representative to provide a copy of the outstanding evidence to the extent they are able to. 

The RO should also obtain any outstanding VA medical records dated from June 2012 to the present. 

2.  Then, schedule the Veteran for a VA examination to determine the etiology of his current ED.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the ED is etiologically related, in whole or in part, to the Veteran's active service. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's ED was caused or aggravated (chronically worsened) by the service-connected CAD or medication taken for the CAD.

3.  A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, the RO or the AMC should re-adjudicate the Veteran's claim based on the new evidence of record.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


